Title: To George Washington from Brigadier General Benedict Arnold, 11 March 1777
From: Arnold, Benedict
To: Washington, George



Dear General
Providence 11th March 1777

I am now to acknowledge Your Excellency’s favours of the 6th & 20th Ulto & 3d Inst.—On Receit of the former, I was Ordered to Boston with a View of Collecting, four, or five, Continental Battallions, for our intended Attack, On my return Genl Spencer thought It necessary for me to go to Pt Judah from whence I returned last night, & was then presented with your Excellency’s favours of the last date—prior to the receit of which, we have laid a side all thoughts of makeing a General attack on Rhode Island. The New levies of the Massachusets

Bay being all Ordered to Tyonderoga, & those of Connecticut Innoculated for the small Pox, deprives us of the aid of Continental Troops, on whom we had placed our cheif dependence.
When the attack was first proposed, we had reason to think your Excellency had a Force Superior to the Enemy in The Jersey’s, I am sorry to say we now have reason to think the Case is altered, after duly weighing the Matter, & considering the difaculties, & Risque of Attacking, and makeing good a retreat, and the fatal Consequences Attending a failure of success, I was dubious of the propriety of the Attack, as the Enemy Now rest secure & easy in their quarters, I am fully of Opinion it will be imprudent to force them to Action, untill our new levies are in a manner compleat, from our strength & numbers who do not exceed four thousand raw Militia, we have no reasonable prospect of succeeding against Four thousand, well disciplined Troops, notwithstanding The Assembly of this state have, lately requested General Spencer to make an Attack on the Enemy on Rhode Island, which He seems Inclined to do & the Militia are collecting for the purpose. It is proposed to Attack the No. End of the Island with Three thousand Men, I am much averse to this plan, as I am fearfull it will bring on a general Action, & end in our disgrace, or cause the Troops In New Port to embark, both of which I wish to Avoid at this Critical Juncture. From, some of Our own People, & several deserters from the Enemy, We are Informed they are near four thousand strong, it is said Two thousand have lately Arived at New Port from New York, I am rather Inclined to think they are a body of Men lately sent to Martha’s Vineyard, for stock. Ten Transports passed Pt Judah this day week to the Westward, & appeared full of Troops, Twenty Odd Sail are gone to England, & Fifty Sail remain at New Port.
I am greatly obliged to your Excellency for interesting Yourself so much in my behalf in respect to my Appointment, which I have had no Advice of, & know not by what means it was anounc’d In the Papers. I beleive none but the Printer has a mistake to rectify, Congress have doubtless a right of promoting, those, who from their ability, their long, & Arduous Services they esteem most deserveing. Their promoting Junior Officers to the Rank of Major Generals, I view as a very Civil way of requesting my resignation, as unqualified for the Office I hold. my Commission was Confered unsolicited, received with pleasure Only as a means of serveing my Country, with equal pleasure I resign it, when I can no longer serve my Country with honour. The Person who void Of the nice feelings of honour will tamely Condecend to give up his right, & hold a Commission at the Expence of his reputation, I hold as a disgrace to the Army & unworthy of the Glorious Cause in which we are engaged. When I entered the Service of my

Country, my Character was unimpeach’d, I have sacrafised my Interest, ease, & hapyness in her Cause, It is rather a misfortune than fault, that my exertions have Not been Crown’d with success, I am Concious of the rectitude of my Intentions, in Justice therefore to my Own Character & for the satisfaction of my Freinds, I must request a Court of Inquiry into my Conduct, & tho I sensibly feel the Ingratitude of my Countrymen, every Personal Injury shall be buried in my zeal for the safety & happyness of my Country, in whose Cause I have repeatedly Fought, & bled, & am ready at all times to risque my life. I shall Cautiously avoid any hasty Step (in Consequence of the Appointments that have taken place) that may tend to Injure my Country.
Particular Attention shall be paid to Your Excellency’s Commands respectg the Prisoners. I have the honour to be with very great Respect & Esteem Your Excellencys most Obedt & very Humble Servant

Bt Arnold

